DETAILED ACTION

Notice of Pre-AIA  or AIA  Status 

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in response to the communication originally filed on April 11, 2019.

Claim 18 was cancelled. Claims 1-17 remain pending for examination.

                                   Information Disclosure Statement

The information disclosure statement (IDS) submitted on 11/15/19 and 12/20/21 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

                     Drawings
The drawings are objected to because:
Figs. 2 & 3 need labels for each element. 
In Fig. 6, blocks 150 & 200 need to be labeled with descriptive legends.
In Fig.8, block 210b also needs to be labeled with descriptive legends.
Corrected drawing sheets in compliance with 37 CFR 1.121 (d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as "amended." If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation 


The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. - An element in a claim for a combination may be expressed as a means or step for performing a specified function without 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;

(C)    the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C.112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitation "transmit module” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder coupled with functional language without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier. 

Claim Rejections - 35 USC § 112


The following is a quotation of 35 U.S.C. 112 (b): 

(b) CONCLUSION.--The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 15-16  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre- AIA ), second paragraph, as being indefinite for failing to particularly point out and 

In claim 15, the claim limitation "transmit module” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description (in the specifications) fails to clearly link or associate the disclosed structure, material, or acts to the claimed function such that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function.

Applicant may:
(a) Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112, sixth paragraph; or
(b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function without introducing any new matter (35 U.S.C. 132(a)).

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:

(b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181. 

In claim 16, line 18, the term “and/or” is vague and indefinite. Does it means to recite “and” or “or”?


Claim Rejections - 35 USC § 103


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.


Claims 1, 4, 9, 14-15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chendamarai Kannan et al. in Pub. No. US 2018/0241494 A1, hereinafter referred to as Chendamarai, in view of Fischer et al. in Pub. No. US 2002/0034968 A1, hereinafter referred to as Fischer.
 
Regarding claim 1, Chendamarai discloses a method for transmission of synchronization signals, the method being performed by a network node (method of transmitting synchronizations signals {SS} by a base station, e.g., network node, para.51, lines 1-7), the method comprising: 
transmitting bursts of synchronization signal blocks, SSBs, in beams, (transmitting SS bursts including one or more SS blocks over beams, para.66, lines 1-7) wherein one SSB is transmitted per each beam in each burst (wherein each SSB in each SS burst is transmitted over a given beam, para.66, lines 1-7), determining two consecutive bursts of the SSBs (SS burst is transmitted in each inter-DRS interval in a DRS repetition period [para.69], or SS burst 305-a may be transmitted during inter-DRS interval 320-a, SS burst 305-b may be transmitted during inter-DRS interval 320-b, para.74).
Also, Chendamarai states that a base station transmits beamformed signals in different directions (para.56, lines 6-17), shapes and/or steers an overall antenna beam in the direction of a target receiver, or transmits signals at  (para.55). Chendamarai further explains each SS burst may be transmitted according to a different beam sweep pattern (para.69), each SS block in the set of SS blocks is transmitted according to a beam sweep pattern,  determining a suitable beam for communication with the UE based on the beam sweep (para.63), and using multiple different beams to transmit SS blocks in accordance with a configurable beam sweep pattern and timing based on the beam repetition being carried out at a certain periodicity (para.74).
Chendamarai does not disclose changing a polarization of at least one of the SSBs between two consecutive bursts; which is known in the art and commonly applied in communications field for data communications, as suggested in Fischer’s as below.
Fischer, from the same field of endeavor, teaches changing a polarization of at least one of the SSBs between two consecutive bursts (ensuring that polarization state of signal to be transmitted, e.g., one SSB, changes at beginning of each data burst [para.24], wherein multiple data bursts are formed in a data block [para.9, lines 6-12]). 
Therefore, it would be obvious to one of ordinary skill in the art at the time before the claimed invention was filed to change the polarization of a signal, or at at least one of SSBs between two consecutive bursts when transmitting SSBs used for synchronizing with the receiver; thus improving SS acquisition rate with 


Regarding claim 4, Chendamarai in view of Fischer do not disclose wherein the polarization changes per every SSB within each burst.
However, Chendamarai discloses transmitting each SSB in the set of SSBs according to a beam sweep pattern or using a different beam (see 63 or para.68, lines 1-2 in Chendamarai), wherein the beam sweep pattern is sweeping a beam or a transmit signal having a polarization state that can be changed (see para.8 in Fischer), wherein polarization states can be linearly polarized, circularly polarized, depending on implementation, and  can be hopped back and forth for transmit signals (see para.25 in Fischer).
Thus, Chendamarai in view of Fischer do disclose the polarization changes per every SSB within each burst as each transmit signal can correspond to each SSB within each burst. 


Regarding claim 9, Chendamarai in view of Fischer disclose wherein the polarization for each SSB in each burst is different between two consecutive bursts (ensuring that polarization state of signal to be transmitted, e.g., each SSB, changes at beginning of each data burst, e.g., changes between two consecutive SS bursts, see para.24 in Fischer). 
Chendamarai in view of Fischer do disclose the polarization for each SSB in each burst is different between two consecutive bursts --  for the benefit of enhancing the receipt of SS for synchronization. 


Regarding claim 14, claim 14 is rejected for substantially same reason as applied to claim 1, except that claim 14 is in a device claim format (base station, see para.86 in Chendamarai)
 

Regarding claim 15, claim 15 is rejected for substantially same reason as applied to claim 1. 


Regarding claim 17, claim 17 is rejected for substantially same reason as applied to claim 1, except that claim 17 is in a non-transitory computer readable medium format (see para.165 in Chendamarai).  

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Chendamarai in view of Fischer, as applied to claim 1 above, and further in view of Li et al. in Pub. No. US 2019/0200389 A1, hereinafter referred to as Li.

Regarding claim 2, Chendamarai in view of Fischer disclose wherein the polarization changes between consecutive bursts (ensuring that polarization state of signal to be transmitted, e.g., one SSB, changes at beginning of each data burst [see para.24 in Fischer], wherein multiple data bursts are formed in a data block [see para.9, lines 6-12 in Fischer]). 
Chendamarai in view of Fischer do not specifically disclose the polarization changes only between consecutive bursts; which is known in the art and commonly applied in communications field for data communications, as suggested in Li’s as below.
Li, from the same field of endeavor, teaches eNB may perform of Listen Before Talk {LBT} on LBT directions corresponding to beam direction 1 and beam direction 2, and successfully pass the LBT of LBT directions corresponding to the two beam directions (para.160) and adopts such beam direction 2 for N-th DL transmission burst {first burst}, such beam direction 1 for Nth DL transmission burst {second burst}. It is noted that two consecutive first and second bursts are transmitted in two different directions 1 and 2 (para.170 or 214), only if those two directions have passed the LBT (para.222), wherein these two directions can experience interference, which can be avoided by changing the polarization of two beams transmitting two respective bursts.
Thus, Chendamarai in view of Fischer and Li do suggest the polarization changes only between consecutive bursts

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Chendamarai in view of Fischer, as applied to claim 1 above, and further in view of Ball et al. in Pub. No. US 2003/0174687 A1, hereinafter referred to as Ball.

Regarding claim 3, Chendamarai in view of Fischer disclose wherein all SSBs within each burst are transmitted (transmit a configurable number of SS blocks, e.g., all SSBs, in a SS burst  with polarization (see para.46 in Chendamarai and para.25, lines 1-9 in Fischer), and wherein the SSBs of two consecutive bursts collectively are transmitted (transmitting an SS burst during a first inter-DRS interval, and another SS burst during a second inter-DRS interval, e.g., consecutiveburst, see para.69 in Chendamarai)  
Chendamarai in view of Fischer do not disclose transmitting all SSBs within each burst with same polarization, and transmitting SSBs of two consecutive bursts collectively with two mutually different polarizations; which are known in the art and commonly applied in communications field for data communications, as suggested in Ball’s as below.
Ball, from the same field of endeavor, teaches transmitting all SSBs within each burst with same polarization (two radio signals have same polarization, if they are directional [para.15] or providing same polarization for all lobes of radio signals [para.34, lines 1-4]), and transmitting  SSBs of two consecutive bursts (and transmitting two radio signals with orthogonal polarization with respect to one another, [para.14 or 27], e.g., mutually orthogonal {linear} polarization {states} can be mutually different polarizations). 
Therefore, it would be obvious to one of ordinary skill in the art to implement the features of transmitting two radio signals using the same polarization into the transmission of all SSBs within each burst, and of transmitting radio signals with two mutually different polarizations into the transmission of SSBs of two consecutive bursts collectively; thus allowing the receiver to receive all SSBs within each burst with maximum strength when the network node and the receiver share the same polarization, e.g., either vertical or horizontal polarization; and to avoid destructive interference between SSBs of two consecutive bursts collectively when these SSBs are polarized orthogonally. 

Claims 5, 7, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Chendamarai in view of Fischer, as applied to claim 1 above, and further in view of Ringh et al. in Pub. No. US 2016/0316444 A1, hereinafter referred to as Ringh and Ball.

Regarding claim 5, Chendamarai in view of Fischer do not disclose within each burst, two consecutive SSBs collectively are transmitted with two mutually different polarizations, which is known in the art and commonly applied Ringh’s as below.
Ringh, from the same field of endeavor, teaches two consecutive SSBs collectively are transmitted with different directions (SS are transmitted in  random  directions to scan angular space [para.27, lines 6-10], wherein SS can be a first PSS/SSS pair, e.g., SSB 1, and a second PSS/SSS pair, e.g., SSB2, e.g., SSB1 transmitted in first direction, SSB2 transmitted in second direction[para.70]).
The benefit is to facilitate a quick cell search by detecting SSBs transmitted in different directions from the network node.
Chendamarai in view of Fischer and Ringh do not disclose different or two beam directions are of two mutually different polarizations; which is known in the art and commonly applied in communications field for data communications, as suggested in Ball’s as below.
Ball, from the same field of endeavor, teaches transmitting two radio signals with two mutually different polarizations (transmitting two radio signals with orthogonal polarization with respect to one another, [para.14 or 27], e.g.,  orthogonal {linear} polarization {states} can be mutually different polarizations). 
Therefore, it would be obvious to one of ordinary skill in the art to implement the feature of transmitting two {consecutive} radio signals with two mutually different polarizations into the transmission of two consecutive SSBs collectively within each burst; thus allowing the receiver to receive two 

     Regarding claim 7, Chendamarai in view of Fischer do not disclose wherein, within each burst, pairs of consecutive SSBs collectively are transmitted with two mutually different polarizations, and wherein the SSBs within each pair are transmitted with same polarization; which are known in the art and commonly applied in communications field for data communications, as taught in Ringh’s as below.
Ringh, from the same field of endeavor, teaches two pairs of consecutive SSBs collectively are transmitted with different directions (a first PSS/SSS pair, e.g., SSB 1, is transmitted in a first direction and a second PSS/SSS pair, e.g., SSB2 is transmitted in a second direction to scan angular space [para.27, lines 6-10]) and transmitting SSBs within each pair (transmitting PSS and SSS in pair 1, para.11).
The benefit is to facilitate a quick cell search by detecting two pairs of consecutive SSBs and SSBs within each pair that are transmitted from the network node, wherein a SSB can include either PSS or SSS.
Chendamarai in view of Fischer and Ringh do not further explain different directions are of two mutually different polarizations; and transmitting SSBs within each burst with same polarization; which are known in the art and Ball’s as below.
Ball, from the same field of endeavor, teaches transmitting two radio signals with two mutually different polarizations (transmitting two radio signals with orthogonal polarization with respect to one another, [para.14 or 27], e.g.,  orthogonal {linear} polarization {states} can be mutually different polarizations) and transmitting SSBs within each burst with same polarization and transmitting SSBs within each burst with same polarization (transmitting  radio signals with same polarization, if they are directional [para.15] or providing same polarization for all lobes of radio signals [para.34, lines 1-4]).
       Therefore, it would be obvious to one of ordinary skill in the art to implement the feature of transmitting two radio signals with two mutually different polarizations into the transmission of pairs of consecutive SSBs collectively within each burst – for the benefit of allowing the receiver to receive pairs of consecutive SSBs within each burst, while not having to face destructive interference potentially occurred between pairs of consecutive SSBs collectively being transmitted within each burst; and to transmit radio signals or SSBs within each burst with the same polarization – for the benefit of allowing the receiver to receive SSBs within each pair, with maximum strength when the network node and the receiver share the same polarization.


Regarding claim 10, claim 10 is rejected for substantially same reason as applied to claims 5 and 9 combined. 


	Regarding claim 11, claim 11 is rejected for substantially same reason as applied to claims 7 and 9 combined. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chendamarai in view of Fischer, as applied to claim 1 above, and further in view of Ringh.

Regarding claim 6, Chendamarai in view of Fischer disclose wherein the polarization changes of each of data burst (changing polarization at beginning of each data burst, see para.24 in Fischer).
Chendamarai in view of Fischer do not disclose applying this  polarization change exactly once per pair of SSBs;  which is known in the art and commonly applied in communications field for data communications, as needed in Ringh’s as below.
Ringh, from the same field of endeavor, teaches two SSBs pairs are transmitted with different directions (a first PSS/SSS pair, e.g., SSB 1, in a first direction and a second PSS/SSS pair, e.g., SSB2, in a second direction, [para.70] to scan angular space [para.27, lines 6-10]).
It is obvious that transmitting with different directions – as a result from a polarization change once per pair of SSBs --  would expedite the successful cell detection rate while reducing cell detection latency. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Chendamarai in view of Fischer, as applied to claim 1 above, and further in view of Ylitalo in US Pub. No 2003/0124994 A1, hereinafter referred to Ylitalo.

Regarding claim 8 , Chendamarai in view of Fischer disclose wherein the polarization changes from one burst to the next burst (each SS burst is transmitted according to a different beam sweep pattern  [see para.69, lines 1-2 in Chendamarai] and changing polarization state at beginning of each data burst, e.g., changing from one burst to next burst, see para.24 in Fischer).
Chendamarai in view of Fischer do not clearly disclose such polarization change is performed per beam, which is known in the art and commonly applied in communications field for data communications, as suggested in Ylitalo’s as below.
Ylitalo, from the same field of endeavor, teaches polarization change is performed per beam (setting polarization diversity for different beams corresponding to signals, para.37). 
. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Chendamarai in view of Fischer, as applied to claim 1 above, and further in view of Pi et al. in Pub. No. US 2013/0142136 A1, hereinafter referred to as Pi.

Regarding claim 12, Chendamarai in view of Fischer disclose wherein the polarized bursts of SSB are transmitted in linear polarizations (generating linearly polarized transmit signals, see para.25 in Fischer). 
However, Chendamarai in view of Fischer do not disclose linear polarization has two alternate states, i.e., vertical and horizontal polarizations, whereby two-dimensional bursts of SSBs are transmitted; which is known in the art and commonly applied in communications field for data communications, as suggested in Pi’s as below.
Pi, from the same field of endeavor, teaches linear polarization has two alternate states, i.e., vertical and horizontal polarizations (usual linear cases are vertical and horizontal polarization to transmit signals [para.73, lines 7-9] or communicating with BS1 802a with vertical polarized beam and with BS2 802b, and with horizontal polarized beam, [para.70]).
The fact that signals/ bursts transmitted on horizontal and vertical linear polarizations would result in two-dimensional signals/ bursts. 
It is obvious to transmit signals or SSB bursts in vertically oriented beams and in horizontally oriented beams – for the benefit of increasing the receipt of SSB bursts sent in different polarizations, while avoiding to face with destructive interference between SSB bursts.   

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Chendamarai in view of Fischer, Ringh, and Ball, as applied to claim 10 above, and further in view of Pi.

Regarding claim 13, Chendamarai in view of Fischer, Ringh, and Ball disclose wherein SSBs in beams neighbouring each other collectively are transmitted with two mutually different polarizations (SS blocks are transmitted over beams, [see para.66, lines 1-7 in Chendamarai] with orthogonal polarization with respect to one another, see para.14 or 27 in Ball]). 
Chendamarai in view of Fischer, Ringh, and Ball do not state beams  neighbouring each other are transmitted inn horizontal as well as in vertical orientation collectively; which is known in the art and commonly applied in communications field for data communications, as suggested in Pi’s as below.
Pi, from the same field of endeavor, teaches beams neighbouring each other are transmitted in horizontal as well as in vertical orientation collectively (communications are performed using vertical and horizontal polarizations beams, para.70). 
It is obvious to transmit SSBs in beams neighbouring each other in horizontal as well as in vertical orientation collectively with two mutually different polarizations, e.g., horizontal and vertical polarizations – for the benefit of increasing the receipt of SSB bursts while not having to face destructive interference potentially occurred between SSBs.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Chendamarai in view of Fischer, as applied to claim 14 above, and further in view of Li, Ball, Ringh, and Ylitalo.

Regarding claim 16, claim 16 is rejected for substantially same reason as applied to claims 2-11 combined, except that claim 16 is in a device claim format. 


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bendlin, Lorang, Ng, and Parkvall are all cited to show that transmitting polarized bursts of SSB in beams -- would improve acquisition .


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMQUYEN THAI whose telephone number is (571)270-7245.  The examiner can normally be reached on 9:00am- 5:00pm.
Examiner interviews are available via telephone, in-person, and videoconferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request(AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000
          	


	/C.Q.T./
	/ALPUS HSU/           Primary Examiner, Art Unit 2465